Citation Nr: 1604501	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-22 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


	



INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran's representative submitted a Written Brief Presentation in January 2016, however as noted below the Veteran had previously withdrawn his appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of an increased rating for service-connected PTSD has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In October 2011 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In October 2011 correspondence, the Veteran stated that he wished to withdraw all pending appeals before the Board, specifically the claim for an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). See October 2011 Correspondence. This statement expresses clear intent to withdraw the Veteran's initial rating claim currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on the matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).


ORDER

The appeal for entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


